Citation Nr: 1526074	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-25 752	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for organic brain syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for eczema.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel

REMAND

The Veteran had active duty service from November 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied reopening service connection for a psychiatric disorder and denied service connection for PTSD and organic brain syndrome, and denied an increased evaluation for eczema, respectively.  The Veteran appealed the above issues.  

The Board denied service connection for a psychiatric disorder in November 2004.  In that decision, the Veteran was shown to have depression and PTSD diagnoses and he had averred during his August 2004 Board hearing that his psychiatric disorder stemmed from a head injury in service.  Based on the Veteran's statements with respect to his claim on appeal at this time-which include a head injury during a personal assault during service-the Board concludes that the psychiatric disorder claimed at this time is the same claim that was denied by the Board in its November 2004 Board decision.  Therefore, the Board has combined the PTSD and psychiatric claims, and characterized that claim as a claim to reopen.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009) (Court specifically addressed the issue of whether the issue on appeal was a new claim or a request to reopen a previously denied claim, which included a new test looking to how broadly the RO adjudicated the scope of the prior claim).  

In a VA Form 9, dated September 2014, the Veteran indicated that he wished to have a Board hearing at his local VA office.  The Veteran specifically references "neurobehavioral effects" and his "posttraumatic stress disorder" in his statement.  In light of this request, the Board will remand the claims on appeal in order to schedule the Veteran for a hearing, as he has requested.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge sitting at the RO, and notify him and his representative of the date, time, and location of the hearing.  
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

